DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed November 30, 2020 have been received and considered by Examiner.

Examiner’s Note
Examiner notes that a search has been conducted, and a reference, or combination of references, that reasonably teach the claimed subject matter could not be located. A composite container having the combination of a base, collar, body and a sidewall liner each having the structural requirements as claimed, where the sidewall liner is temporarily bonded to the body, could not be located, nor would it have been obvious to one of ordinary skill in the art at the time of the invention to have combined the different features to result in the claimed composite container. Note that for claims 1, 3-12 and 14-22 to be allowed, the nonstatutory double patenting rejection of claims 1, 3-12 and 14-22 made of record below must be overcome.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(a) and (b) rejections of the claims regarding the claim term “abut” have been withdrawn due to Applicant’s arguments presented in the Amendment filed November 30, 2020. Examiner notes that Examiner disagrees with Applicant’s Representative’s apparent 

The remainder of the 35 U.S.C. 112(b) rejections of the claims have been withdrawn due to Applicant’s amendments in the Amendment filed November 30, 2020.

NEW OBJECTIONS
Allowable Subject Matter
Claims 2, 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 13,14 and 20 of U.S. Patent No. 10,526,105 (US ‘105).

In regard to independent claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application encompasses claim 1 of US ‘105 (and also claim 9 of US ‘105). Examiner notes that claim 1 of US ‘105 recites that / allows for each of the base, sidewall liner and collar to all be separable (“allowing disconnection of” of claim 1 of the instant application) from the body (see last subparagraph of claim 1 of US ‘105).

In regard to claim 3, claim 3 of the instant application encompasses claim 1 of US ‘105.

In regard to claim 4, claim 4 of the instant application encompasses claim 2 of US ‘105.

In regard to claim 5, claim 5 of the instant application encompasses claim 5 of US ‘105.

In regard to claim 6, claim 6 of the instant application encompasses claim 6 of US ‘105.

In regard to claim 7, claim 7 of the instant application encompasses claim 14 of US ‘105.

In regard to claim 8, claim 8 of the instant application encompasses claim 2 of US ‘105.

In regard to claim 9, claim 9 of the instant application encompasses claim 3 of US ‘105.

In regard to claim 10, claim 10 of the instant application encompasses claim 7 of US ‘105.

In regard to claim 11, claim 11 of the instant application encompasses claim 8 of US ‘105.

In regard to claim 12, claim 12 of the instant application encompasses claim 20 of US ‘105.

In regard to independent claim 14, although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the instant application encompasses claim 1 of US ‘105 (and also claim 9 of US ‘105).

In regard to claim 15, claim 15 of the instant application encompasses claim 5 of US ‘105.

In regard to claim 16, claim 16 of the instant application encompasses claim 13 of US ‘105.

In regard to claim 17, claim 17 of the instant application encompasses claim 14 of US ‘105.



In regard to claim 19, claim 19 of the instant application encompasses claim 3 of US ‘105.

In regard to claim 20, claim 20 of the instant application encompasses claim 7 of US ‘105.

In regard to claim 21, claim 21 of the instant application encompasses claim 8 of US ‘105.

In regard to claim 22, claim 22 of the instant application encompasses claim 20 of US ‘105.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782